UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1938


JONATHAN WILLIAMS,

                Plaintiff - Appellant,

          v.

PEPPERIDGE FARM, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:10-cv-01107-TLW)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Williams, Appellant Pro Se.    Danny Michael Henthorne,
LITTLER MENDELSON PC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan    Williams      appeals    from   the    district     court’s

order accepting the recommendation of the magistrate judge and

granting     summary    judgment      for    Pepperidge       Farm,      Inc.,   in

Williams’ employment discrimination action.                   We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons    stated    by   the   district     court.       Williams   v.

Pepperidge Farm, Inc., No. 1:10-cv-01107-TLW (D.S.C. June 15,

2012).      We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented     in   the   materials

before   this   court   and     argument    would   not     aid    the   decisional

process.



                                                                           AFFIRMED




                                        2